Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed April 14, 2021 has been entered. Claims 1-11 remain pending in the application. Applicant’s amendments to the Specification, Drawings, and Claims have overcome each and every objection previously set forth in the Non-Final Office Action mailed October 14, 2020. 
Claim Objections
Claim 1 is objected to because of the following informalities: "the pushing rod preferably projects towards" should read "the pushing rod projects towards" in the second to last line of the claim. Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a locking mechanism arranged to block the pushing rod in its final position” in claim 1. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The locking means arranged to block the pushing rod in its final position in claim 1 and described in p. 0060 is not described in sufficient detail so that one of ordinary skill in the art could determine the structure performing the functions. The locking means is described in a way that blends its function with the tab indicators. It is first described as a lug supported either by the first or second rack element that cooperates with a recess [0060]; but thereinafter is further described as a ramp from which the flexible tabs can be crossed, providing an audible signal [0060]. Since, the concept of the locking mechanism is described in such a way as to make it analogous to the means of indication, it is concluded that Applicant did not have possession of the locking means at the time of filing. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
Claim limitation “a locking mechanism arranged to block the pushing rod in its final position” has been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. Thus, it is unclear whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the locking mechanism is first described as a lug supported either by the first or second rack element that cooperates with a recess [0060]; but thereinafter is further described as a ramp from which the flexible tabs can be crossed, providing an audible signal. There is no clear mention of how these structural elements fully perform the intended function and how these elements are linked to the intended function.  The boundaries of this claim limitation are ambiguous; therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  
In response to this rejection, applicant must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion regarding applicant’s intent to invoke or not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is insufficient. Applicant may:
(a)	Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,” generic placeholder, or “step” must be modified by functional language, and must not be modified by sufficient structure, material, or acts for performing the claimed function;
(b)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be performed and does not recite sufficient structure, material, or acts to perform that function; 

(d)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function or does recite a function along with sufficient structure, material or acts to perform that function.
Claims 2-11 are similarly rejected by virtue of their dependency.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 and 10-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Grimm (U.S. Patent No. 4,762,515).
Regarding claim 1, Grimm teaches an implant injection device that comprises an injection needle (14, Fig. 1,and see Col. 3, lines 22 -25) and a receiver housing for receiving at least one implant (18, Fig. 1, and see Col. 3, lines 35-38). It further teaches an injection mechanism comprising a pushing rod (22, Fig. 1) arranged upstream from the implant housed in the receiver housing (18 and 22, Fig. 1), extending longitudinally (22, Fig. 1) and configured to push the implant through the injection needle between an initial position and a final position in which the implant is injected (see Col. 2, lines 13-17). see Col. 3, lines 14-16, 43-49, 53-56), with the actuation mechanism comprising a rack transmission mechanism (132, 137, 140, 338, 339, 342, Fig. 1, and see Col. 4, lines 17-22). Grimm further teaches a locking mechanism (171, 172, 173, 175, 275, 277, Fig. 3, and see Col. 3, lines 57-61) arranged to block the pushing rod in its final position (see Col. 3-4, lines 67-4) in which the pushing rod preferably projects towards the downstream direction past an end of the injection needle (22, Fig. 10, and see Col. 5, lines 44-47).
Regarding claim 2, Grimm teaches a rack transmission mechanism comprising a first rack element and a second rack element (132, 137, 150, Figs. 1-2, and see Col. 4, lines 17-23), the first rack element being configured to be driven by the user (see Col. 3, lines 43-48; Col. 6, lines 55-57) and forming a first rack and pinion type link with a pinion (132, 137, 338, 339, Figs. 2 and 5), the pinion comprising a first set of gear teeth cooperating with the first rack element (132, 137, 338, 339 Figs. 2 and 5; Col. 4, lines 19-21), the pinion comprising a second set of gear teeth cooperating with the second rack element (342, 150, Figs. 2 and 4; Col. 4, lines 21-23) configured to push the pushing rod from the initial position to the final position (Col. 3, lines 15-16, 53-56).
In regards to claim 3, Grimm teaches an actuation mechanism that comprises an actuation button sliding in a direction substantially parallel to the longitudinal direction of the pushing rod (26, Fig. 1), which is supported by the first rack element (26, 132, 137, Figs. 1-2; Col. 3, lines 45-48; Col. 4, lines 18-19).
In regards to claim 4, Grimm teaches an indicator for indicating a position of the pushing rod to the user (Col. 2, lines 15-21).
The “unit” described in the following paragraph will be interpreted in two ways; the first being the shaft (340, Fig. 5) on which the pinion gears (338, 339. Fig. 5) are mounted and the second being the belt (150, Fig. 4) on which the pinion (342, Fig. 5
Thus, in regards to claim 10, Grimm teaches a unit (340, Fig. 5; 150, Fig. 4), the pinion being pivotally mounted on the unit (338, 339, 342, Fig. 5; Col. 4, lines 22-25). 
With regards to claim 11, Grimm teaches an implant injection device wherein the number of teeth of the first set of gear teeth is strictly less than the number of teeth of the second set of gear teeth (338, 339, 342, Fig. 5).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over McNaughton et al. (U.S. Patent No. 4,474,572) in view of Grimm (U.S. Patent No. 4,762,515).
Regarding claim 1, McNaughton et al. teaches an implant injection device, comprising an injection needle (33, Fig. 1, and see Col. 3, lines 50 and 58-60) and a receiver housing for receiving at least one implant (see Col. 1, lines 15-17; Col. 2, lines 3-9; 100, Fig. 1). The device further comprises an injection mechanism comprising a pushing rod (38, Fig 2 and Fig. 12A) arranged upstream from the implant housed in the receiver housing (100, Fig. 12A), extending longitudinally (38, Fig. 2, and see Col. 4, lines 5-8) and configured to push the implant through the injection needle between an initial position and a final position in which the implant is injected (Col. 5 - Col.6, lines 65-5; Col. 2, lines 55-57 and 62-65) and an actuation mechanism (Col. 5, lines 56-57; 39, 74, 76, 77, 78, Fig. 2) configured to actuate a displacement of the pushing rod by a user from the initial position to the final position (Col. 5-6, lines 65-5), the actuation mechanism comprising a rack transmission mechanism (Col. 5, lines 60-65
McNaughton et al. teaches all elements of the claimed invention as stated above, except for a locking mechanism arranged to block the pushing rod in its final position, in which the pushing rod preferably projects towards the downstream direction past an end of the injection needle.
Grimm teaches it is known to provide a locking mechanism as discussed previously. The purpose of having a locking mechanism is to provide convenience for the user, as operator fatigue can be reduced due to no longer needing to keep the trigger fully squeezed until the needle is removed (Col. 4, lines 11-15). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified McNaughton et al. with the teachings of Grimm and provide a locking mechanism arranged to block the pushing rod in its final position in which the pushing rod preferably projects towards the downstream direction past an end of the injection needle. Doing so would reduce operator fatigue over time, thus providing a convenience for the user (Grimm, Col. 4, lines 11-15). 
Regarding claim 2, the combination of McNaughton et al. and Grimm teaches the invention as claimed and discussed above. McNaughton et al. further teaches a rack transmission mechanism comprising a first rack element and a second rack element (78, 39, Fig. 2; Col. 5, lines 60-65), the first rack element being configured to be driven by the user (Col. 5, lines 65-68) and forming a first rack and pinion type link with a pinion (76, 78, Fig. 2), the pinion comprising a first set of gear teeth cooperating with the first rack element (76, 78, Fig. 2; Col. 5, lines 60-63), the pinion comprising a second set of gear teeth cooperating with the second rack element (74, 39, Fig. 2; Col. 5, lines 63-65), configured to push the pushing rod from the initial position to the final position (Col. 5-6, lines 63-5).
Regarding claim 10, McNaughton et al. teach a unit (12, Fig. 1), the pinion (74, 76, Fig. 2) being pivotally mounted on the unit (77, Fig. 2; Col. 5, lines 58-60.
Claims 1, 4, 5, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Cleveland (U.S. PGPub No. 2016/0296739) in view of Candido Jr. et al. (U.S. Patent No. 2,883,984).
Regarding claim 1, Cleveland teaches an implant injection device (100, Fig. 1), comprising an injection needle (106, Fig. 1) and a receiver housing for receiving at least one implant (116, Fig. 1; pg. 2 [0035], lines 18-20; pg. 3 [0039], lines 1-3). Cleveland further teaches an injection mechanism comprising a pushing rod (130, Fig. 1), arranged upstream from the implant housed in the receiver housing (130, 140, Fig. 1; pg. 3 [0037], lines 7-8), extending longitudinally (118, 130, Fig. 1; pg. 2 [0035], lines 9-11; pg. 2 [0036], lines 4-8) and configured to push the implant through the injection needle between an initial position and a final position in which the implant is injected (pg. 2 [0036], lines 1-4 and 8-12) and an actuation mechanism (130, Fig. 1) configured to actuate a displacement of the pushing rod by a user from the initial position to the final position (512, 514, Fig. 5B; pg. 2 [0036], lines 4-12; pg. 4 [0047], lines 6-8), and a locking mechanism arranged to block the pushing rod in its final position (144, Fig. 1, 444, Fig. 4, 728, 732, 734, 750, Fig. 7; [0037], lines 19-22; [0059], lines 2-7 and 12-16), in which the pushing rod preferably projects towards the downstream direction past an end of the injection needle (436, Fig. 4; pg. 3 [0043], lines 7-11; pg. 2-3 [0036], lines 13-18). 
Cleveland teaches all elements of the claimed invention as stated above, except for the actuation mechanism comprising a rack transmission mechanism. 
Candido Jr. et al. teaches an actuation mechanism comprising a rack transmission mechanism (22, 24, 26, 28, 32, 38, Fig. 1; Col. 2, lines 45-51 and 58-62). The purpose of having a rack transmission mechanism is to provide a speed increasing relationship (Col. 2, lines 44-51), causing the pushing rod to be rapidly thrust forward through its indicated length of travel (Col. 2, lines 58-62). Thus, the rack transmission mechanism connects to the trigger which is in turn connected to the pushing rod in a speed increasing manner to permit a short trigger stroke, causing the pushing rod to move a relatively longer distance at a relatively higher speed (Col. 4, lines 65-69
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cleveland to incorporate the teachings of Grimm by including an actuation mechanism comprising a rack transmission mechanism. Doing so would allow a shorter trigger stroke to be translated into a longer actuation of the pushing rod, thus allowing the pushing rod to move a relatively longer distance at a relatively higher speed (Candido Jr. et al, Col. 4, lines 65-69).. 
Regarding claim 4, the combination of Cleveland and Candido Jr. et al. teaches the invention as claimed and discussed above. Cleveland further teaches an indicator for indicating a position of the pushing rod to the user (122, 138, Fig. 1; pg. 3 [0037], lines 1-3 and 13-18).
Regarding claim 5, the combination of Cleveland and Candido Jr. et al. teaches the invention as claimed and discussed above. Cleveland further teaches a first flexible tab (22, Fig. 1) carried by a unit (102, Fig. 1; pg. 2 [0035], line 21), and the transmission mechanism comprising at least one projection (138, Fig. 1; pg. 3 [0037], lines 4-5), such that when the transmission mechanism reaches a first predetermined position (pg. 2 [0037], lines 6-12), the projection is in abutment against the first flexible tab to give the user a first audible and/or tactile indication (pg. 2 [0037], lines 13-18). 
Regarding claim 8, the combination of Cleveland and Candido Jr. et al. teaches the invention as claimed and discussed above. Cleveland further teaches the receiver housing is adapted to receive a plurality of implants (140, Fig. 1; pg. 1 [0004], lines 2-5; pg. 1 [0005], lines 1-5), and the pushing rod (130, Fig. 1), in the first predetermined position (pg. 3 [0037], lines 4-12) of the transmission mechanism, occupies a position in which an implant is injected (pg. 3 [0037], lines 13-18).
Regarding claim 9, the combination of Cleveland and Candido Jr. et al. teaches the invention as claimed and discussed above. Cleveland further teaches an injection device wherein the at least one projection comprises a tooth (138, Fig. 1; pg. 3 [0037], lines 4-5) protruding from a flat longitudinal surface (134, Fig. 2; pg. 3 [0037], lines 5-6.   
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Grimm (U.S. Patent No. 4,762,515) in view of Morris (U.S. PGPub No. 2019/0298930) and Cleveland (U.S. PGPub No. 2016/0296739). 
Regarding claim 5, Grimm teaches the invention as claimed and as disclosed above except for the indicator comprising a first flexible tab carried by a unit, and the rack transmission mechanism comprising at least one projection, such that when the rack transmission mechanism reaches a first predetermined position, the projection is in abutment against the first flexible tab to give the user a first audible and/or tactile indication. 
Morris teaches a first flexible tab (103, Fig. 7; pg. 9 [0108], lines 5-9) carried by a unit (11, Fig. 7), and the transmission mechanism (pg. 8 [0103], lines 5-8; pg. 9 [0107], line 5) comprising at least one projection (82, Fig. 7), such that when the transmission mechanism reaches a first predetermined position (82, 103, Fig. 7; pg. 9 [0108], lines 1-4; pg. 9 [0109], lines 5-7), the projection is in abutment against the first flexible tab (82, 103, Fig. 7; pg. 9 [0109], lines 2-7) to give the user a first audible and/or tactile indication (pg. 9 [0109], lines 9-12). The purpose of having a first flexible tab carried by a unit, and the rack transmission mechanism comprising at least one projection, such that when the rack transmission mechanism reaches a first predetermined position, the projection is in abutment against the first flexible tab to give the user a first audible and/or tactile indication is to provide feedback to the user after injecting a set dose (Abstract, lines 8-11), without such feedback being provided during the cancellation of a set dose, which could confuse users if both feedback signals are present (pg. 1 [0011], lines 17-21; pg. 2 [0014], lines 14-23). 
Furthermore, Cleveland teaches that the purpose of the previously discussed claim is to prevent plunger backout and/or provide tactile feedback during a pellet insertion process (Abstract). Cleveland further teaches that the timing of the tactile or audible feedback relates to the ejection of one or a subset of pellets, signaling a user to displace or rotate the device so that the next pellet or subset of pg. 1 [0006], lines 8-13). This proves beneficial to the user and patient as this allows the ejection of a series of pellets at predictable spacing within one incision or cavity without requiring additional incisions (pg. 1 [0006], lines 13-15). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Grimm to incorporate the teachings of Morris and Cleveland by including the indicator comprising a first flexible tab carried by a unit, and the rack transmission mechanism comprising at least one projection, such that when the rack transmission mechanism reaches a first predetermined position, the projection is in abutment against the first flexible tab to give the user a first audible and/or tactile indication. Doing so would provide tactile and/or audible feedback to the user after injection (Morris, Abstract), prevent plunger backout (Cleveland, Abstract), and allow the user to signal the user to inject of a series of pellets at predictable spacing within one incision or cavity without requiring additional incisions (Cleveland, pg. 1 [0006], lines 13-15). 
Regarding claim 6, the combination of Grimm, Morris, and Cleveland teaches the invention as claimed and disclosed above except for the indicator comprising a second flexible tab carried by the unit, the second flexible tab being configured to abut against the projection in a second predetermined position preceding the first predetermined position, such that when the rack transmission mechanism reaches a second predetermined position, the projection is in abutment against the second flexible tab, and when the rack transmission mechanism goes past the second predetermined position, the second flexible tab crosses the projection in order to give the user a second audible and/or tactile indication. 
Morris teaches a second flexible tab (18, Fig. 6) carried by the unit (11, Fig. 6), the second flexible tab being configured to abut against the projection (18, 46, Fig. 6) in a second predetermined position preceding the first predetermined position (pg. 9 [0107-0109]), such that when the transmission mechanism reaches a second predetermined position (pg. 9 [0107], lines 1-2 and 8), the Fig. 6 [18, 46]; pg. 9 [0107], lines 6-7), and when the transmission mechanism goes past the second predetermined position, the second flexible tab crosses the projection in order to give the user a second audible and/or tactile indication (pg. 9 [0107], lines 1 and 6-8). The purpose of having a second flexible tab is that the use of different feedback can indicate to the user whether dose setting and/or during dose correction (cancelling of a set dose without dispensing) and/or during dose dispensing is being conducted (pg. 2 [0017], lines 1-5). Furthermore, feedback can be created for different phases of injection, as feedback is created for both each unit dispensed and at the completion of the dose delivery (pg. 9 [0107], lines 1-2 and 7-8; pg. 9 [0108], lines 1-3). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Grimm to incorporate the further teachings of Morris by including a second flexible tab carried by the unit, the second flexible tab being configured to abut against the projection in a second predetermined position preceding the first predetermined position, such that when the rack transmission mechanism reaches a second predetermined position, the projection is in abutment against the second flexible tab, and when the rack transmission mechanism goes past the second predetermined position, the second flexible tab crosses the projection in order to give the user a second audible and/or tactile indication. Doing so would provide the user with multiple feedback signals, indicating different device settings (e.g. dose setting, dose correction, dose dispensing) and notifying the user of different phases of injection (e.g. for each unit dispensed and at the overall dose completion) (Morris, pg. 2 [0017], lines 1-5, pg. 9 [0107], lines 1-2 and 7-8; pg. 9 [0108], lines 1-3).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Grimm (U.S. Patent No. 4,762,515) in view of Morris (U.S. PGPub No. 2019/0298930), Cleveland (U.S. PGPub No. .
Regarding claim 7, the combination of Grimm, Morris, and Cleveland teaches the invention as claimed and disclosed above except for wherein the bending strength of the first flexible tab is greater than that of the second flexible tab. 
Morris further teaches that the injection device can differentiate between feedback signals for dose dispensing and other feedback, for example, by producing a different sound (pg. 2 [0017]). Furthermore, at dose completion, audible feedback is provided in the form of a “click”, distinct from the “clicks” provided during dispense (pg. 10 [0123], lines 1-3). 
Hirschel et al. teaches that different device states (e.g. dosing operation and dose correction) can be made acoustically distinguishable through height variations of the toothings that interact with the click disk (pg. 5 [0040]). 
Kleyman et al. teaches that the degree of force required to advance the plunger can be varied to in turn adjust the degree of tactile and audible feedback (pg. 5 [0095]). The force can be affected by the depth of the grooves, the flexibility of the arms, the material of the arms, the angle of the arms with respect to the grooves, or by other means (pg. 5 [0095]). Less flexible arms and more rigid material will also require more force and thus provide increased feedback (pg. 5 [0095]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Grimm to incorporate the further teachings of Morris, Hirschel et al., and Kleyman et al. by including the injection device wherein the bending strength of the first flexible tab is greater than that of the second flexible tab. Doing so would allow the user to more easily distinguish between the different feedback signals through audible and/or tactile indications and thus provide the  user with information concerning the state of the injection (Morris, pg. 2 [0017]; Hirschel et al., pg. 5 [0040]; Kleyman et al, pg. 5 [0095]). Additionally, having a more rigid Kleyman et al, pg. 5 [0095]). 
Response to Arguments
Applicant's arguments filed April 14, 2021 have been fully considered but they are not persuasive for the following reasons:
Claim 1 rejected under 112(a) and claims 1-11 rejected under 112(b):
On pages 10-11, Applicant argues that the lock mechanism may comprise a lug supported by the first rack element 37 or the second rack element 39, cooperating with a recess formed in 21. Additionally, Applicant argues that an exemplary embodiment of the locking mechanism may comprise a lug formed on the longitudinal surface 59 of the second rack element 39 and take the form of a ramp ending at its upstream end with a wall substantially orthogonal to the longitudinal surface, such that when the first flexible tab 53 or the second flexible tab 61 crosses this ramp, an audible signal such as a ‘click’ can be heard by the user. Applicant further argues that the locking mechanism operates to lock the pushing rod in its final position so as to not be reusable and prevent injury. Applicant further states that the locking mechanism would comprise the top surface of rack element 39 and the flexible tab 53 (or the flexible tab 61) indicated by 63. The Examiner is upholding the 112(a) and 112(b) rejections for the following reasons. Even though it is clear as to the different purposes of the indication means vs. the locking means, it is not clear what Applicant is trying to claim as the locking means. Applicant states that the locking mechanism may comprise a lug formed on the longitudinal surface 59 of the second rack element 39 and take the form of a ramp ending at its upstream end with a wall substantially orthogonal to the longitudinal surface, which when the flexible tabs cross over the teeth (55, 57), an audible indication is made. However, seemingly Applicant is using the same structure of the tooth 57 to be the “wall substantially orthogonal to the longitudinal surface” of the ramp 63, as this is the only wall that is substantially orthogonal to the longitudinal surface shown that would block the rod . 
Claims 1-4 and 10-11 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Grimm (U.S. Patent No. 4,762,515):
On pages 13-14, Applicant argues that Grimm fails to teach a locking mechanism arranged to block the pushing rod in its final position as “the plunger 22, to which the resistance force is applied, is retracted even if the latching member 171 has not been released. As a result, the plunger 22 is not blocked in its final position”. Additionally, Applicant alleges that Grimm teaches away from a locking mechanism arranged to block the pushing rod in its final position as “the plunger 22 is retracted when the injection is completed by releasing the latching member 171 (col. 3, line 55, col. 5, lines 41-43, Figure 10)”. The Examiner respectfully disagrees for the following reasons. Grimm states that the free end of 171 must be forced up to release trigger 26, which thereafter causes the retraction of plunger 22 (Col. 4, lines 7-10). Thus, the retraction of the plunger 22 is initiated through the user, meaning that before the user forces the free end of 171 upwards, the plunger 22 is arranged to be in a blocked position (Col. 3, lines 57-61 and Col. 4, lines 7-10). Therefore, the locking mechanism of Grimm (171, 172, 173, 175, 275, and 277 of Fig. 3) is arranged to block the pushing rod in its final position, even if not permanently. Additionally, Grimm states that locking the trigger 26 in a squeezed position compresses the spring 216 so as to be unable to cause return movement of the trigger (Col. 3, lines 57-61). Therefore, retraction of the plunger 22 only occurs after 171 has been forced upwards, thereafter causing spring 216 to impel trigger return and retract plunger 22 (Col. 4, lines 7-10). Grimm additionally discloses that the plunger further advances to fully inject the medicament when the needle 14 is withdrawn before 171 is released (Col. 5, lines 33-43). Therefore, the locking mechanism of Grimm is arranged to block the pushing rod in its final position as its final position is at first blocked before the 
In response to applicant's argument on page 14 that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., having the pushing rod being permanently blocked in its final position so as to make the device not reusable and to prevent injury due to the injection needle) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Claims 1-2 and 10 rejected under 35 U.S.C. 103 as being unpatentable over McNaughton et al. (U.S. Patent No. 4,474,572) in view of Grimm (U.S. Patent No. 4,762,515):
On pages 14-15, Applicant argues that McNaughton fails to disclose a pushing rod configured to push the implant through the injection needle between an initial position and a final position in which the implant is injected as the needle 33 must first be retracted before the implantation. The Examiner respectfully disagrees for the following reasons. Even though the needle 33 must be retracted before the implantation, the rod 38 remains stationary (Col. 9, lines 60-65). Thus, 38 is in its final position in which the implant is injected as it doesn’t move while the needle retracts to complete the implantation. 
Additionally, Applicant argues that Grimm fails to teach a locking mechanism arranged to block the pushing rod in its final position. The Examiner respectfully disagrees for the reasons stated above with regard to the 102 rejection as being anticipated by Grimm. 
Applicant further argues that Grimm doesn’t provide any motivation to include such a locking mechanism feature. In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, providing a locking mechanism arranged to block the pushing rod in its final position would be advantageous in that it would provide convenience for the user, as operator fatigue can be reduced due to no longer needing to keep the trigger fully squeezed until the needle is removed (Grimm, Col. 4, lines 11-15).
Thus, taking the above into consideration, a combination of McNaughton and Grimm could arrive at the invention as claimed in claim 1. Even though the implant rod 38 is retracted at the end of injection in McNaughton, it is at first stationary before such movement occurs (Col. 9, lines 60-65), thus 38 is arranged to be blocked in its final position, even if not permanently. 
Claims 1, 4, 5, 8, and 9 rejected under 35 U.S.C. 103 as being unpatentable over Cleveland (U.S. PGPub No. 2016/0296739) in view of Candido Jr. et al. (U.S. Patent No. 2,883,984):
On page 16, Applicant argues that Cleveland doesn’t disclose a locking mechanism arranged to block the pushing rod in its final position. The Applicant further argues that since the groove-pawl mechanism is reusable, that it doesn’t block the plunger in its final position. The Examiner respectfully disagrees for the following reasons. Although the groove-pawl mechanism of Cleveland is reusable, that doesn’t exclude it from the fact that it is arranged to block the pushing rod in its final position. As described in [0037], the locking mechanism of Cleveland catches pawl 122 when the plunger 130 is fully inserted in the trocar 102 to prevent premature backout of the plunger when the device 100 is removed. Thus, when the pushing rod 130 is in its final positon and is fully inserted into 102 (where the pellets are being injected), it is locked in place by the groove 144 in order to prevent premature reverse movement of the plunger. Therefore, the locking mechanism of Cleveland is arranged to block the pushing rod in its final position, even if not permanently. 
In response to applicant's argument on page 16 that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., having the device not be reusable) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In response to Applicant’s argument on page 16 regarding how Candido Jr. et al. doesn’t disclose a locking mechanism arranged to block the pushing rod in its final position, the Examiner notes that Candido Jr. et al. was not relied upon specifically to teach the locking mechanism, rather Cleveland was.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA L CARTER whose telephone number is (571)272-6402.  The examiner can normally be reached on M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571)272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Laura Carter/Examiner, Art Unit 3783                                                                                                                                                                                                        



/AMBER R STILES/Primary Examiner, Art Unit 3783